UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 7

 WMCH 25 HOLDINGS, LLC                             Case No. 20-12534-scc
 dba Westwood Capital Holdings, LLC,
                                                    STIPULATED PROTECTIVE ORDER
                          Debtor.

          WHEREAS, the Debtor, Westwood Capital, LLC and Quarter Century Holdings LLC have

requested that Creditor Leonard Blum enter into a stipulated protective order, and that this Court

so order the same, pursuant to Rule 26(c), to protect the confidentiality of nonpublic and

competitively sensitive information that they may need to produce in connection with Rule 2004

discovery herein;

          WHEREAS, Creditor Leonard Blum, through counsel, has agreed to the terms hereof; and

          WHEREAS, this Court finds that good cause exists for the issuance of an appropriately

tailored confidentiality order, in light of Creditor Leonard Blum having requested disclosure of

inter alia tax returns.

          NOW, THEREFORE, IT IS HEREBY ORDERED, that Creditor Leonard Blum shall

adhere to the following terms:

          1. With respect to documents or information produced in the course of Rule 2004

discovery, or any action concerning the Debtor including any associated adversary proceeding

(“Discovery Material”) that a person has designated “Confidential” pursuant to this Order, no

person subject to this Order may disclose such Confidential Discovery Material to anyone else

except as permitted hereunder.

          2. The person producing or disclosing Discovery Material (each, a “Producing Party”)

may designate as Confidential only the portion of such material that it reasonably and in good faith
believes consist of “trade secrets or other confidential research, development or commercial

information,” within the meaning of Rule 26(c)(1)(G).

       3. With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as Confidential by:

           (a) stamping or otherwise clearly marking as “Confidential” the protected portion in a
               manner that will not interfere with its legibility; and

           (b) producing for future public use another copy of said Discovery Material with the
               confidential information redacted.

       4. A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by:

           (a) indicating on the record during the deposition that a question calls for information
               that is Confidential, in which case the reporter will bind the transcript of the
               designated testimony in a separate volume and market it as “Confidential
               Information Governed by Productive Order”; or

           (b) notifying the reporter and all counsel of record, in writing, within 21 days after a
               deposition has concluded, of the specific pages and lines of the transcript that are
               to be designated “Confidential,” in which case all counsel receiving the transcript
               will be responsible for marking the copies of the designated transcript in their
               possession or under their control as directed by the Producing Party or that person’s
               counsel.

During the 21-day period following a deposition, all parties will treat the entire deposition

transcript as if it had been designated Confidential.

       5. If at any time before this case is closed a Producing Party realizes that it should have

designated as Confidential some portion(s) of Discovery Material that it previously produced

without limitation, the Producing Party may so designate such material by notifying all parties in

writing. Thereafter, all persons subject to this Order will treat such designated portion(s) of the

Discovery Material as Confidential. In addition, the Producing Party shall provide each other party



                                                  2
with replacement versions of such Discovery Material that bears the “Confidential” designation

within 2 business days of providing such notice.

       6. Nothing contained herein will be construed as:

           (a) a waiver by a party or person of its right to object to any discovery request;

           (b) a waiver of any privilege or protection; or

           (c) a ruling regarding the admissibility at trial of any document, testimony or other
               evidence.

       7. Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

           (a) parties in interest herein or in any action concerning the Debtor including any
               associated adversary proceeding;

           (b) counsel retained by them, including any paralegal, clerical or other assistant that
               such outside counsel employs;

           (c) outside vendors or service providers that counsel hire;

           (d) any mediator that the parties engage or that this Court appoints, provided such
               person has first executed a Non-Disclosure Agreement in the form annexed hereto
               as Exhibit A (“NDA”);

           (e) as to any documents, its author, addressee or any other person indicated on the face
               of the document as having received a copy;

           (f) any witness who counsel in good faith believes may be called to testify at trial or
               deposition herein or in any action concerning the Debtor including any associated
               adversary proceeding, provided such person has first executed an NDA;

           (g) any person retained to serve as an expert witness or otherwise provide specialized
               advice to counsel in connection with this case or in any action concerning the
               Debtor including any associated adversary proceeding, provided such person has
               first executed an NDA;

           (h) stenographers engaged to transcribe depositions the parties conduct herein or in any
               action concerning the Debtor including any associated adversary proceeding; and

           (i) this Court, or any other court including any appellate court, its support personnel
               and court reporters.



                                                 3
       8. Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(d), (f) or (g), above, counsel must provide a copy of this Order to such person,

who must sign an NDA. Said counsel must retain each signed NDA and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial).

       9. This Order binds the parties and certain others to treat as Confidential any Discovery

Materials so classified. This Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder. All

persons are placed on notice that this Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

       10. In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions or other papers that disclose such material (“Confidential Court Submission”),

the parties shall file a redacted copy of the Confidential Court Submission via the ECF system. In

accordance with the Chambers Rule on Sealing Orders, any party that seeks to file Confidential

Discovery material under seal must first apply for and obtain an order authorizing said relief,

pursuant to Bankruptcy Code section 107(b) and Rule 9018. The filing party shall file an

unredacted copy under seal with the Clerk, and serve this Court and opposing counsel with

unredacted courtesy copies of the Confidential Court Submission.

       11. Any party who objects to any designation of confidentiality may at any time serve upon

counsel for the Producing Party a written notice stating the grounds of the objection. If the

objecting party and the Producing Party cannot reach agreement promptly, counsel for any affected

party may bring the dispute to the attention of the Court.



                                                  4
       12. Recipients of Confidential Discovery material under this Order may use such material

solely for the purposes of the collection or administration of claims against the Debtor.

       13. Nothing herein will prevent any party from producing any Confidential Discovery

Material in its possession in response to a lawful subpoena or other compulsory process, or if

required to produce by law or by any government agency having jurisdiction, provided such party

gives written notice to the Producing Party as soon as reasonably possible, and if permitted by the

time allowed under the request, at least 10 day before any disclosure. Upon receiving such notice,

the Producing Party will bear the burden to oppose compliance with the subpoena, other

compulsory process or other legal notice if the Producing Party deems it appropriate to do so.

       14. Each person who has access to Discovery Material designated as Confidential pursuant

to this Order must take all due precautions to prevent the unauthorized or inadvertent disclosure

of such material.

       15. This Order will survive the closure of this case and will continue to be binding upon

all persons subject to this Order to whom Confidential Discovery Material is produced or

disclosed.

       16. This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.


                                  [Remainder of page left blank]




                                                 5
So stipulated and agreed, this 8th day of December, 2020.

OFFIT KURMAN, P.A.                               AMINI LLC

/s/ Michael Conway                               /s/ Jeffrey Chubak
Michael Conway                                   Jeffrey Chubak
590 Madison Avenue, 6th Floor                    131 West 35th Street, 12th Floor
New York, New York 10022                         New York, New York 10001
(929) 476-0041                                   (212) 497-8247
michael.conway@offitkurman.com                   jchubak@aminillc.com
Attorneys for the Debtor                         Attorneys for Creditor Leonard Blum


LAZARE POTTER GIACOVAS & MOYLE
LLP
/s/ Robert A. Giacovas
Robert A. Giacovas
747 Third Avenue, 16th Floor
New York, New York 10017
(212) 784-2403
rgiacovas@lpgmlaw.com
Attorneys for Westwood Capital LLC and
Quarter Century Holdings LLC


SO ORDERED:

Dated: December 8, 2020
       New York, New York
                                                    /S/ Shelley C. Chapman
                                                    Hon. Shelley C. Chapman
                                                    United States Bankruptcy Judge
                                            Exhibit A
                                  To Stipulated Protective Order
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 7

 WMCH 25 HOLDINGS, LLC                             Case No. 20-12534-scc
 dba Westwood Capital Holdings, LLC,
                                                      NON-DISCLOSURE AGREEMENT
                        Debtor.

          I,                                  , acknowledge that I have read and understand the

Stipulated Protective Order entered herein, governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of the collection or

administration of claims against the Debtor. By acknowledging this obligation, I understand that

I am submitting myself to the jurisdiction of this Court for the purpose of any issue or dispute

arising hereunder and that my willful violation of any term of the Stipulated Protective Order could

subject me to punishment for contempt.

Dated:

                                                     Name:
